EXHIBIT 10.2

 

[August Technology Letterhead]

 

May 5, 2005

 

Via Hand Delivery

 

David Klenk

9680 Laforet Drive

Eden Prairie, MN 55347

 

Re:          Separation Agreement and Release

 

Dear David:

 

As you know, your employment with August Technology Corporation
(“August Technology”) will terminate effective at the close of business on
Monday, June 6, 2005.  The purpose of this Separation Agreement and Release
letter (“Agreement”) is to set forth the specific severance pay and benefits
that August Technology will provide you in exchange for your agreement to the
terms and conditions of this Agreement.  While this Agreement is being provided
to you now for your review, you may not sign this Agreement until on or after
June 6, 2005.

 

By your signature below, you agree to the following terms and conditions:

 

1.             End of Employment.  Your employment with August Technology will
end effective at the close of business on June 6, 2005.  Your last active day of
employment with August Technology will be May 19, 2005.  You will receive a
final paycheck for services through June 6, 2005 on the normal payroll
schedule.  With your final paycheck, you will also receive payment from
August Technology for all accrued and unused Paid Time Off (PTO) at your regular
rate.  August Technology will provide information to you regarding your COBRA
election rights under separate cover.

 

2.             Severance pay and Benefits.  Specifically in consideration of
your signing this Agreement and subject to the limitations, obligations, and
other provisions contained in this Agreement, August Technology agrees as
follows:

 

a.             To pay you One Hundred Seven Thousand, Five Hundred and 00/100
Dollars ($107,500), less applicable withholding, which is the equivalent of six
(6) months of your base salary, to be paid in substantially equal installments
on August Technology’s regularly scheduled paydays beginning with the first
regularly scheduled payday following the expiration of the rescission periods
described in Section 5 below.  The payment described in this Section 2.a. shall
be considered timely if placed in the U.S. Mail, postage prepaid, and postmarked
on the date such payment is due.  If the date such payment would be due falls on
a weekend or holiday,

 

--------------------------------------------------------------------------------


 

payment shall be considered timely if it is placed in the U.S. Mail, postage
prepaid, on the next business day following such weekend or holiday.

 

b.             Provided you timely elect COBRA, to continue to pay your COBRA
premiums through December 31, 2005, for health and dental insurance coverage
under August Technology’s group health and dental insurance plans. 
August Technology will discontinue payments under this Section 2.b. before
December 31, 2005 if, and at such time as, you (1) are covered or eligible to be
covered under the health and/or dental insurance policy of a new employer, or
(2) cease to participate, for whatever reason, in August Technology’s group
insurance plans.  By your signature below, you acknowledge and agree that
August Technology may modify or terminate its group insurance plans at any time
and that you shall have the same right to participate in August Technology’s
group insurance plans only as is provided on an equivalent basis to the
company’s employees.  You further agree to promptly provide August Technology
notice if you become covered or eligible to be covered under the health and/or
dental insurance policy of a new employer.  Notwithstanding the foregoing, the
COBRA period for continuation of your insurance coverage under
August Technology’s group plans will begin on July 1, 2005.

 

c.             To pay Lee Hecht Harrison up to $15,000 to provide you with
outplacement services.  (Additional information regarding such outplacement
services is attached to this Agreement.)  Such outplacement services will be
made available to you beginning on the date you sign this Agreement provided you
do not rescind this Agreement.

 

d.             Your unvested stock options will accelerate and become
immediately exercisable as of June 6, 2005.

 

3.             Release of Claims.  Specifically in consideration of the
severance pay and benefits described in Section 2, to which you would not
otherwise be entitled, by signing this Agreement you, for yourself and anyone
who has or obtains legal rights or claims through you, agree to the following:

 

a.             You hereby do release, agree not to sue, and forever discharge
August Technology (as defined below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with August Technology, or the termination of that
employment, or otherwise, and however originating or existing, from the
beginning of time through the date of your signing this Agreement.

 

b.             This release includes, without limiting the generality of the
foregoing, any claims you may have for wages, bonuses, commissions, penalties,
compensation, deferred compensation, vacation pay, paid time off, severance pay
or benefits, defamation, invasion of

 

2

--------------------------------------------------------------------------------


 

privacy, negligence, emotional distress, breach of contract, estoppel, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), violation of the United States Constitution, the Minnesota
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363.01 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1976, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seq., the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
210l, et seq., any claim arising under Minn. Stat. Chapters 177 and 181, Minn.
Stat. § 176.82, and any claim for retaliation, harassment or discrimination
based on sex, race, color, creed, religion, age, national origin, marital
status, sexual orientation, disability, status with regard to public assistance
or any other protected class, or sexual or other harassment.  You hereby waive
any and all relief not provided for in this Agreement.  You understand and agree
that, by signing this Agreement, you waive and release any past or present claim
to employment with August Technology.

 

c.             You affirm that you have not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed, any charge,
complaint, or action of any nature or type against August Technology, including
but not limited to any action or proceeding raising claims arising in tort or
contract, or any claims arising under federal, state, or local laws, including
discrimination laws.  If you file, or have filed on your behalf, a charge,
complaint, or action, you agree that the payments and benefits described above
in Section 2 are in complete satisfaction of any and all claims in connection
with such charge, complaint, or action and you waive, and agree not to take, any
award of money or other damages from such charge, complaint, or action.

 

d.             You are not, by signing this Agreement, releasing or waiving
(1) any vested benefits or claims for benefits under August Technology’s
employee benefit plans, (2) any rights or claims that may arise after the
Agreement is signed, (3) the post-employment benefits and payments specifically
promised to you under this Agreement or your Employment Agreement, as amended by
the Amendment to Employment Agreement, (4) the right to institute legal action
for the purpose of enforcing the provisions of this Agreement, or (5) the right
to apply for state unemployment compensation benefits.

 

e.             August Technology, as used in this Section 3, shall mean
August Technology Corporation and its parent, subsidiaries, divisions,
affiliated entities, insurers, and its and their present and former officers,
directors, shareholders, trustees, employees, agents, attorneys, representatives
and consultants, and the successors and assigns of each, whether in their
individual or official capacities, and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of August Technology Corporation, in their official and
individual capacities.

 

3

--------------------------------------------------------------------------------


 

3.5.          August Technology’s Release of Claims.  Specifically in
consideration of your covenants as described in this Agreement, to which
August Technology would not otherwise be entitled, by signing this Agreement,
August Technology agrees to release, agrees not to sue, and forever discharges
you of and from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, it has or
might have against you, whether known or unknown, in law or equity, contract or
tort, arising within the scope of your employment with August Technology, from
the beginning of time through the date of your signing this Agreement.

 

3.6           Cooperation.  You agree that you will cooperate with
August Technology with respect to any claims, actions or proceedings brought or
threatened that related to your employment or any transactions, decisions or
actions in which you were involved while an employee of August Technology.  You
agree to make yourself reasonably available upon reasonable notice and at
mutually agreeable times to discuss such matters and to appear without subpoena
for deposition or testimony at the request of August Technology. 
August Technology will compensate you for any reasonable expenses incurred in
connection with your cooperation, including attorneys fees and travel expenses.

 

4.             Notice of Right to Consult Attorney and Forty-Five (45) Day
Consideration Period.  By signing this Agreement, you acknowledge and agree that
August Technology has informed you by this Agreement that (1) you have the right
to consult with an attorney of your choice prior to signing this Agreement, and
(2) you are entitled to forty-five (45) days from the receipt of this Agreement
to consider whether the terms are acceptable to you.  August Technology
encourages you to use the full 45-day period to consider this Agreement but you
have the right, if you choose, to sign this Agreement prior to the expiration of
the forty-five (45) day period.

 

5.             Notification of Rights under the Minnesota Human Rights Act
(Minn. Stat. Chapter 363) and the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.).  You are hereby notified of your right to rescind the
release of claims contained in Section 3 with regard to claims arising under the
Minnesota Human Rights Act, Minnesota Statutes Chapter 363, within fifteen (15)
calendar days of your signing this Agreement, and with regard to your rights
arising under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., within seven (7) calendar days of your signing this Agreement.  The two
rescission periods shall run concurrently.  In order to be effective, the
rescission must (a) be in writing; (b) delivered to Susan Peattie, Director,
Human Resources, August Technology Corporation, 4900 West 78th Street,
Bloomington, MN 55435 by hand or mail within the required period; and (c) if
delivered by mail, the rescission must be postmarked within the required period,
properly addressed to Susan Peattie, as set forth above, and sent by certified
mail, return receipt requested.  This Agreement will be effective upon the
expiration of the 15-day period without rescission.  You understand that if you
rescind any part of this Agreement in accordance with this Section 5, you will
not receive the severance pay and

 

4

--------------------------------------------------------------------------------


 

other benefits described in Section 2 and you will be obligated to return any
such benefits and payments under Section 2 if already received.

 

6.             Return of Property.  By signing this Agreement, you acknowledge
and agree that all documents and materials relating to the business of, or the
services provided by, August Technology are the sole property of
August Technology.  By signing this Agreement you further agree and represent
that you have returned to August Technology all of its property, including but
not limited to, all customer records and other documents and materials, whether
on computer disc, hard drive or other form, and all copies thereof, within your
possession or control, which in any manner relate to the business of, or the
duties and services you performed on behalf of August Technology.

 

7.             [intentionally omitted]

 

8.             Confidentiality.  You promise and agree not to disparage
August Technology or disclose or discuss, directly or indirectly, in any manner
whatsoever, any information regarding either (1) the contents and terms of this
Agreement, or (2) the substance and/or nature of any dispute between
August Technology and any employee or former employee, including yourself.  You
agree that the only people with whom you may discuss this confidential
information are your legal and financial advisors and your spouse, if
applicable, provided they agree to keep the information confidential, or as
otherwise required by law.

 

9.             Remedies.  If you breach any term of this Agreement,
August Technology shall be entitled to its available legal and equitable
remedies, including but not limited to suspending and recovering any and all
payments and benefits made or to be made under this Agreement.  If
August Technology seeks and/or obtains relief from an alleged breach of this
Agreement, all of the provisions of this Agreement shall remain in full force
and effect.

 

10.           Non-Admission.  It is expressly understood that this Agreement
does not constitute, nor shall it be construed as, an admission by
August Technology or you of any liability or unlawful conduct whatsoever. 
August Technology and you specifically deny any liability or unlawful conduct.

 

11.           Successors and Assigns.  This Agreement is personal to you and may
not be assigned by you without the written agreement of August Technology.  The
rights and obligations of this Agreement shall inure to the successors and
assigns of August Technology.

 

11.5         Effect of Death.  In the event you die before all payments under
this Agreement have been made, the remaining payments shall be made to your
spouse, Julie Ann Klenk, or if she is no longer living, then to your estate.

 

12.           Enforceability.  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable

 

5

--------------------------------------------------------------------------------


 

to the maximum extent possible.  If the term cannot be modified, the parties
agree that the term shall be severed and all other terms of this Agreement shall
remain in effect.

 

13.           Law Governing.  This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.

 

14.           Full Agreement.  This Agreement contains the full agreement
between you and August Technology and may not be modified, altered, or changed
in any way except by written agreement signed by both parties.  The parties
agree that this Agreement supersedes and terminates any and all other written
and oral agreements and understandings between the parties, except for
paragraphs 8, 10-16, and those paragraphs necessary for the enforcement of
paragraphs 10-16, of your Employment Agreement signed by the parties on March 6,
2002, as amended by the Amendment to Employment Agreement, which shall remain in
full force and effect.

 

15.           Acknowledgment of Reading and Understanding.  By signing this
Agreement, you acknowledge that you have read this Agreement, including the
release of claims contained in Section 3, and understand that the release of
claims is a full and final release of all claims you may have against
August Technology and the other entities and individuals covered by the
release.  By signing, you also acknowledge and agree that you have entered into
this Agreement knowingly and voluntarily.

 

The offer contained in this Agreement will remain in effect until 5:00 p.m. on
June 20, 2005, at which time it will expire if not accepted.  After you have
reviewed this Agreement and obtained whatever advice and counsel you consider
appropriate regarding it, please evidence your agreement to the provisions set
forth in this Agreement by dating and signing both copies of the Agreement. 
Please then return one copy of this Agreement in the envelope provided by no
later than 5:00 p.m. on June 20, 2005.  You should keep the other copy for your
records.

 

Sincerely,

 

August Technology Corporation

 

/s/ Susan Peattie

 

 

Susan Peattie

Director, Human Resources

 

Enclosure

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I, David Klenk, acknowledge and agree to the following:

 

•      I have had adequate time to consider whether to sign this Separation
Agreement and Release.

•      I have read this Separation Agreement and Release carefully.

•      I understand and agree to all of the terms of the Separation Agreement
and Release.

•      I am knowingly and voluntarily releasing my claims against
August Technology.

•      I have not, in signing this Agreement, relied upon any statements or
explanations made by August Technology except as for those specifically set
forth in this Separation Agreement and Release.

•      I intend this Separation Agreement and Release to be legally binding.

•      I am signing this Separation Agreement and Release on or after my last
day of employment with August Technology.

 

 

Accepted this 6th day of June, 2005.

 

 

/s/ David Klenk

 

David Klenk

 

7

--------------------------------------------------------------------------------